Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 1 of 28 PagelD #:159

UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

ADMIRAL THEATRE INC.,
d/b/a The Admiral Theatre,
Civil Case No. 1:20-CV-2807
Plaintiff,

Vv.

UNITED STATES
SMALL BUSINESS ADMINISTRATION;
JOVITA CARRANZA
In her Official Capacity as
Administrator of the
U.S. Small Business Administration, and;
STEVEN MNUCHIN, in his Official Capacity as
United States Secretary of the Treasury,

Defendants.
/

 

ERIFIED AMENDED COMPLAINT
FOR DECLARATORY AND INJUNCTIVE RELIEF

1 INTRODUCTION

1. This is a civil action brought by the Plaintiff in order to obtain emergency declaratory and
injunctive relief restraining Defendants from discriminating on the basis of the content of
speech or damages resulting from discrimination that has already occurred. Plaintiff seeks
to prevent Defendants from discriminating against workers who are entitled to benefit
from the Paycheck Protection Program (“PPP”) provisions of the recently-enacted
Coronavirus, Aid, Relief, and Economic Security Act, Pub. L. No. 116-136 §§ 1101- 03,

1107, 1114 (2020) (the “CARES Act”). The PPP is designed to quickly provide
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 2 of 28 PagelD #:160

emergency relief to workers and businesses affected by the current COVID-19 pandemic
following the President of the United States declaring a national emergency.
However, the emergency regulations promulgated by the Small Business Administration
to implement the PPP, which in part adopt existing regulations formulated to implement
narrower, existing, loan programs, unconstitutionally deprive businesses and workers
who are engaged in First Amendment protected expression from receiving benefits. The
regulations and operating procedures conflict with the text of the PPP and violate
businesses’ and workers’ fundamental rights under the First and Fifth Amendments of the
United States Constitution, among others.
If. JURISDICTION AND VENUE

This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1346(a)(2) and
(b)(2), 1361, and 2201.

. Authority for judicial review of agency action is further provided by 5 U.S.C. § 702,
which states:

A person suffering legal wrong because of agency action, or adversely
affected or aggrieved by agency action within the meaning of a
relevant statute, is entitled to judicial review thereof. An action in a
court of the United States seeking relief other than money damages
and stating a claim that an agency or an officer or employee thereof
acted or failed to act in an official capacity or under color of legal
authority shall not be dismissed nor relief therein be denied on the
ground that it is against the United States or that the United States is an
indispensable party. The United States may be named as a defendant
in any such action, and a judgment or decree may be entered against
the United States: Provided, That any mandatory or injunctive decree
shall specify the Federal officer or officers (by name or by title), and
their successors in office, personally responsible for compliance.
Nothing herein (1) affects other limitations on judicial review or the
power or duty of the court to dismiss any action or deny relief on any
other appropriate legal or equitable ground; or (2) confers authority to
grant relief if any other statute that grants consent to suit expressly or
impliedly forbids the relief which is sought.
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 3 of 28 PagelD #:161

. The jurisdiction of the Court to grant injunctive relief is conferred upon this Court by Rule
65 of the Federal Rules of Civil Procedure and by 28 U.S.C. § 2202, which provides:
“Further necessary or proper relief on a declaratory judgment or decree may be granted,
after reasonable notice and hearing, against any adverse party whose rights have been
determined by such judgment.”

. The Northern District of Illinois is the proper venue for this action because the Plaintiff's
claims arose within the geographical boundaries of the Northern District of Illinois within
the meaning of 28 U.S.C. § 1391(b).

Il. PARTIES
Plaintiffs

. The Plaintiff, ADMIRAL THEATRE INC. is an Illinois “S corporation,” doing business
as the Admiral Theatre, and is a corporation with the capacity to sue and be sued in this
Court; it owns and operates the “Admiral Theatre,” located at 3940 West Lawrence
Avenue, Chicago, Cook County, I[linois.

. The Admiral Theatre is a Gentlemen’s Club owned by the Plaintiff, with a restaurant
license and a facility to present erotic entertainment in the form of female dance
performers for the entertainment of its patrons.

. The President of ADMIRAL THEATRE INC. (the “Admiral”), Geralyn Q. Cecola, has
no convictions for violation of any local, state, or federal law or regulation, and no claims
of violations of any local, state, or federal law are pending against her in any regard,
including as the president of ADMIRAL THEATRE INC.

Defendants
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 4 of 28 PagelD #:162

10.

11.

12.

13.

20.

21.

Defendant United States Small Business Administration (the “SBA”) is an independent
federal agency created and authorized pursuant to 15 U.S.C. § 633, et seq. The SBA
maintains an office at 500 West Madison St., Chicago Illinois, 60661.
Defendant Jovita Carranza (“Carranza,” or the “Administrator’’) is the Administrator of
the SBA, a Cabinet-level position, and is sued in her official capacity only, as the
Administrator of the SBA.
Defendant, Steven Mnuchin, is the Secretary of the United States Treasury, and is sued in
his official capacity only, as the Secretary of the Treasury.
Authority to sue the Administrator is granted by 15 U.S.C. § 634(b), which states, in part:
In the performance of, and with respect to, the functions, powers,
and duties vested in him by this chapter the Administrator may.
(1) sue and be sued in any court of record of a State having general
jurisdiction, or in any United States district court, and jurisdiction is

conferred upon such district court to determine such controversies
without regard to the amount in controversy ....

 

IV. RELEVANT STATUTES AND REGULATIONS

On March 27, 2020, to provide a much-needed jolt to the American economy, which
had been ravaged by COVID-19, President Trump and Congress collaborated to enact
the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act, Pub. L. No. 116-
136, 134 Stat. 281 (2020). The purpose of the CARES Act was “to provide immediate
assistance to individuals, families, and businesses affected by the COVID-19
emergency.” SBA Business Loan Program Temporary Changes; Paycheck Protection
Program at 4 (Interim Final Rule Apr. 2, 2020) (to be codified at 13 C.F.R. pt. 120)
(attached hereto as Exhibit “A”).

The PPP provisions of the CARES Act instruct the SBA to promulgate rules as follows:

SEC. 1114. EMERGENCY RULEMAKING AUTHORITY.
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 5 of 28 PagelD #:163

Not later than 15 days after the date of the enactment of this Act,
the Administrator shall issue regulations to carry out this title and
the amendments made by this title without regard to the notice
requirements under section 553(b) of title 5, Unites States Code.

22. The CARES Act tasks the SBA with administering the PPP. The PPP provides at 15
ULS.C. § 636(a)(36)(F)(i1):
Delegated authority

In general

For purposes of making covered loans for the purposes described
in clause (i), a lender approved to make loans under this subsection
shall be deemed to have been delegated authority by the
Administrator to make and approve covered loans, subject to the
provisions of this paragraph.

Considerations

In evaluating the eligibility of a borrower for a covered loan with
the terms described in this paragraph, a lender shall consider
whether the borrower--

(aa) was in operation on February 15, 2020; and

(bb)(AA) had employees for whom the borrower paid salaries and
payroll taxes; or

(BB) paid independent contractors, as reported on a Form 1099-
MISC.

(11) Additional lenders

The authority to make loans under this paragraph shall be extended
to additional lenders determined by the Administrator and the
Secretary of the Treasury to have the necessary

qualifications to process, close, disburse and service loans made
with the guarantee of the Administration.

23. Pursuant to the PPP, the SBA did, in fact, promulgate regulations on April 1, 2020. A
true and accurate copy of Business Loan Program Temporary Changes; Paycheck
Protection Program, RIN 3245-AH34 (Interim Final Rule Apr. 1, 2020) (“SBA 3245”), as
promulgated by the SBA, is attached hereto as Exhibit “B” and is hereby incorporated by

reference.

24. SBA 3245 provides, in part:
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 6 of 28 PagelD #:164

Businesses that are not eligible for PPP loans are identified in
13 CFR 120.110 and described further in SBA’s Standard
Operating Procedure (SOP) 50 10, Subpart B, Chapter 2,
except that nonprofit organizations authorized under the Act
are eligible. SOP 50 10 can be found at
https://www.SBA. gov/document/sop-50-10-5-lender-development-companyloan-programs

25. SBA 3245 further provides that PPP loans with be provided on a first-come, first-served
basis until funds are exhausted. [See Ex. B, p.13]. The PPP has a total monetary limit of
$349,000,000,000.00 ($349 Billion).

26. A true and accurate copy of Business Loan Program, 60 Fed. Reg. 64356 ef seq.
(proposed Dec. 15, 1995; to be codified at 13 C.F.R. § 120.110), as promulgated by the
SBA, is attached hereto as Exhibit “C” and is hereby incorporated by reference.

27. A true and accurate copy of SBA Business Loan Ineligible Businesses Rule, 13 C.F.R §
120.110 (2020), as actually enacted, is attached hereto as Exhibit “D” and is hereby
incorporated by reference.

28. The SBA guarantees 100 percent of the loans provided through the PPP. Additionally,
recipients can qualify for up to 100 percent loan forgiveness after applying for the
forgiveness and the SBA approves the request. Ex. A at 3.

29. Loan recipients can use loans through the PPP to help pay the following costs:

i. Payroll costs;
ii. costs related to the continuation of group health care benefits during
periods of paid sick, medical, or family leave, and insurance premiums;
ili. employee salaries, commissions, or similar compensations;

iv. payments of interest on any mortgage obligation (which shall not

include any prepayment of or payment of principal on a mortgage
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 7 of 28 PagelD #:165

obligation;
v. rent (including rent under a lease agreement);
vi. utilities; and
vii. interest on any other debt obligations that were incurred before the
covered period.

CARES Act, Pub. L. No. 116-136, §1102(a)(2)(F)(i), 134 Stat. 281 (2020).

30. Lenders can rely on certifications of borrowers to determine eligibility for loans under
this program. Ex. A at 5.

31. The CARES Act proclaims that, “in addition to small business concerns, any business
concern, nonprofit organization, veterans organization, or Tribal business concern
described in section 31(b)(2)(C) shall be eligible to receive a covered loan...” CARES
Act, Pub. L. No. 116-136, §1102(a)(1)(B)(2)(D)(@), 134 Stat. 281 (2020).

32. To be eligible for this program, a business must:

i. have 500 employees or less; and
ii. have a principal place of business is in the United States; or
ili. operate a business within a certain industry that meets the SBA’s size
standards for that industry; and
iv. have been in operation on February 15, 2020 and had employees or
independent contractors that the business was paying;

33. Entities that are eligible for PPP include sole proprietorships, Non-profit
entities that are organized under 501(c)(3) of the Internal Revenue Code, tax-exempt
veterans entities organized under 501(c)(19) of the Internal Revenue Code, and Tribal

businesses organized under Section 31(b)(2)(C) of the Small Business Act. Ex. A at 5-
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 8 of 28 PagelD #:166

6.

34. 13 C.F.R § 120.110 provides, in part: the following types of Businesses are ineligible:

Fs x *

(p) Businesses which:

Present live performances of a prurient sexual nature; or

Derive directly or indirectly more than de minimis gross

revenue through the sale of products or services, or the
presentation of any depiction or display, of a prurient sexual
nature;

35. The provisions set out in the immediately preceding Paragraph are hereinafter
referred to simply as the “Regulations.”

36. A true and accurate copy of the relevant portion of SBA Standard Operating Procedure
50 10 5(K) — Lender and Development Company Loan Programs (Apr. 1, 2019), is
attached hereto as Exhibit “E” and hereby incorporated by reference.

37. The SBA Standard Operating Procedure 50 10 5(K) — Lender and Development Company
Loan Programs (Apr. 1, 2019) provides, in part, at Ch.2 (IID)(A):

15. Businesses Providing Prurient Sexual Material (13 CFR §
120.110 (p))

a. A business is not eligible for SBA assistance if:
It presents live or recorded performances of a prurient sexual
nature; or

It derives more than 5% of its gross revenue, directly or indirectly,
through the sale of products, services or the presentation of any
depictions or displays of a prurient sexual nature.

b. SBA has determined that financing lawful activities of a
prurient sexual nature is not in the public interest. The Lender
must consider whether the nature and extent of the sexual
component causes the business activity to be prurient.

c. If a Lender finds that the Applicant may have a business aspect of
a prurient sexual nature, prior to submitting an application to the
LGPC (non-delegated) or requesting a loan number (delegated), the
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 9 of 28 PagelD #:167

38.

39.

40.

41.

Lender must document and submit the analysis and supporting

documentation to the Associate General Counsel for Litigation at

PSMReview@SBA.gov for a final Agency decision on eligibility.

Upon approval by SBA, the Lender may submit the application to

the LGPC or may proceed to process the loan under its delegated

authority. A non-delegated Lender must submit a copy of SBA’s

approval with the application to the LGPC. A delegated Lender must

retain its analysis, supporting documentation, and evidence of SBA’s

approval in its loan file and must submit the analysis and supporting

documentation to SBA with any request for guaranty purchase. SBA

also may review such documentation when conducting Lender

oversight activities.

(These provisions are hereinafter referred to as “SOP.”)
Defendant SBA is responsible for formulating, issuing, and enforcing the Regulations
and the SOP.
A true and accurate exemplar copy of the SBA Paycheck Protection Program Borrower
Application Form 2483 submitted by the Plaintiff herein to The Belmont Bank & Trust as
delegee of the SBA on April 6, 2020 is attached hereto as Exhibit “F”’, and is hereby
incorporated by reference.

V. ALLEGATIONS OF FACT AS TO ALL CAUSES OF ACTION

The Admiral is an establishment that is open to the consenting adult public, and has both a
restaurant facility and has been licensed by the City of Chicago, in which it is located, to
operate a restaurant and a Gentlemen’s Club which features non-obscene erotic dance
entertainment.
All of the entertainment provided by the Admiral is and has been non-obscene and non-
prurient expression, to the contrary, providing live entertainment that appeals to an
exclusively healthy interest in basic human sexuality and is in full compliance with the

numerous licenses and permits that are held by the Plaintiff, which have been reviewed

by municipal authorities and renewed annually.
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 10 of 28 PagelD #:168

42.

43.

44.

45.

None of the live performances at the Admiral are obscene or unlawful in any way.

It is the sound belief of the Plaintiff that because its performances have been and are
intended in the future to be exclusively aimed at a normal and healthy interest in a normal
attraction to women, that none of its performances can fairly be said to be of a prurient
nature or to appeal to a prurient interest in sexuality, as the word “prurient” is properly
understood as a legal term of art. See Brocket v. Spokane Arcades, Inc., 472 U.S. 491, 105
S.Ct. 2794 (1985).

Under Brocket and its antecedent cases, it has been established in American law that,
with respect to entertainment and expression, an appeal to a “prurient” interest means an
appeal to a shameful or morbid interest rather than a normal or healthy interest in sex.

On information and belief, the Defendants presently disagree and consider such
performances as the erotic dance which has been and will be presented by the Plaintiff to
appeal to a prurient interest merely because such presentation are aimed at even healthy

erotic attraction, and, on information and belief, those defendants intend to deny or to so

 

delay the processing of the the Plaintiff's application for loan benefits under the PPP

program as to amount to a denial as a practical matter for solely that reason.

46. No entertainer performing at the Admiral has ever been charged with, let alone convicted

47.

of, the crime of obscenity.

J.B. Pritzker, Governor of Illinois, issued “Executive Order in Response to COVID-19”
(EO#8), closing all “non-essential” an “amusement” locations to cease operations as of
March 20, 2020. See Exhibit ““G”, attached hereto and hereby incorporated by reference.
Lori Lightfoot, the Mayor of Chicago has also embraced the closure of public

establishments as established in the Governor’s Proclamation. The governmental orders

10
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 11 of 28 PagelD #:169

48.

49.

50.

51.

52.

have had the effect of terminating the ability of the Plaintiff to operate its business and to
earn and receive any revenues.

The Admiral has been closed for business since March 15, 2020 and is currently
shuttered as a result of the above described orders.

As a direct and proximate result of such state-ordered closure, the Plaintiff has suffered
significant business losses, but hopes to reopen when legally permitted to do so, if the
Admiral can survive without incoming business revenue, including maintaining its
premises lease, which obligations it is presently unable to meet from any revenues, until
the aforesaid restrictions are lifted and the Plaintiff is permitted to resume operations.

In order to mitigate its business losses and to provide monetary relief to its employees —
since at least 75% of PPP loans are to be used for employee wages, the Plaintiff
determined to apply for a PPP loan.

The Admiral’s application was correctly and completely filled out and all necessary
documentation was attached and provided on April 6, 2020 to the Belmont Bank & Trust
Company (the “Belmont Bank”), the Bank at which the Admiral conducted its banking
business, located at 8250 West Belmont Ave., Chicago, Illinois 60634.

After many days of trying to inspire the Belmont Bank to submit its application for PPP
benefits to the SBA, on or about April 15, 2020, the Belmont Bank submitted the
completed application, along with a letter prepared by Plaintiff's counsel explaining the
inapplicability of the concept of “prurience” to a lawful Gentlemen’s Club and further
asserting that any denial of PPP benefits to the Plaintiff would be completely

unsupportable. A copy of this letter is attached hereto as Exhibit “H.”

11
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 12 of 28 PagelD #:170

53. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(), Belmont Bank operates as a delegate of the
SBA in the processing and approval or disapproval of the PPP loans sought by Plaintiff.

54. The Plaintiff is fully qualified -- but for the Regulations and the SOP or the SBA’s
application thereof -- to receive a PPP loan under all relevant statutes, regulations, and
procedures.

55. After further inquiries made to Belmont Bank as to the status of the Admiral’s PPP
application, the Bank sent a letter, dated May 4, 2020, to the Plaintiff, explaining that the
application and counsel’s letter were submitted to the SBA, and that, a full week later,
“On April 22, 2020, Mr. Bill Gery, Trial Attorney, Office of Litigation, Office of the
General Counsel, SBA, indicated that he was reviewing the Bank’s request and hoped to
have a response completed by Friday April 24, 2020.”

56. The letter further indicated that “Mr. Gery has made a recommendation on the issue of
Admiral’s eligibility to his superior. As of the date of this letter, Mr. Gery has not shared
his recommendation, as he has indicated that he was still awaiting the final ruling on the
Admiral’s SBA PPP eligibility from his superior.

57. The Plaintiffs have learned that numerous other similar businesses, which present non-

32 66

obscene female performance dance entertainment of an “exotic,” “topless” or fully nude
variety, have had their applications for PPP loans rejected by their SBA lending banks,
based on their banks’ stated belief that the business is disqualified by the Regulations
and/or the SOP.

58. In contrast, the SBA has approved many Gentlemen’s Clubs and other “adult” oriented

establishments for PPP benefits, and, based on information and belief, even one brothel in

Nevada, Bella’s Hacienda Ranch.

12
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 13 of 28 PagelD #:171

59.

60.

61,

Specifically, the Plaintiff has learned that other similar establishments have had their
applications for PPP loans rejected on the belief that the clubs present “live performances
of a prurient sexual nature” within the meaning of 13 C.F.R. § 120.110(p).

There are currently two other cases known to Plaintiff where complaints for declaratory
and injunctive relief have been filed by Gentlemen’s Clubs seeking the same SBA PPP
benefits at issue herein, on the same legal bases asserted herein.

The first of the cases is DV Diamond Club of Flint, LLC, etc., v. United States Small
Business Administration, et al, Case No.: 4:20-cv-10899-DRG, United States District
Court, Eastern District of Michigan, Southern Division. On May 11, 2020, the district
court entered a preliminary injunction in favor of the Plaintiffs and Intervenors. D.V.

Diamond Club of Flint v. United States Small Business Administration, Case No. 20-cv-10899
MEL, Slip Opinion and Order Granting Plaintiffs’ and Intervenors’ Motion for A Preliminary
Injunction, Docket No. 42 (E.D. Mich., May 11, 2020) attached hereto as Exhibit “I’. The
Eastern District of Michigan determined that Congress did not intend the SBA’s “prurience”
restrictions to stand in the way of relief under the PPP Program:

Congress intended that the SBA would make the PPP loan guarantees widely
available to small businesses across the commercial spectrum. Indeed,
Congress was aware that the SBA had historically declared certain classes of
businesses ineligible for SBA lending, and Congress set about to
“fijncrease[] [e]ligibility’ for PPP loan guarantees. 15 U.S.C. §
636(a)(36)(D). Congress did that by establishing only two criteria for PPP
loan guarantee eligibility and providing that “any business concern ... shall
be eligible” for a PPP loan guarantee if it met those criteria. 15 U.S.C. §
636(a)(36)(D)(i) (emphasis added). . . Despite this direction from Congress,
the SBA adopted a rule excluding from PPP loan guarantee eligibility a wide
range of businesses — including banks, political lobbying firms, certain
private clubs with restrictive admissions practices, and sexually oriented
businesses that present entertainment or sell products of a “prurient” (but not
unlawful) nature (the “PPP Ineligibility Rule”). While Congress may once
have been willing to permit the SBA to exclude these businesses from its (the
SBA’s) lending programs, that willingness evaporated when the COVID-19
pandemic destroyed the economy and threw tens of millions of Americans

13
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 14 of 28 PagelD #:172

out of work. Simply put, Congress did not pick winners and losers in the
PPP. Instead, through the PPP, Congress provided temporary paycheck
support to all Americans employed by all small businesses that satisfied the
two eligibility requirements — even businesses that may have been disfavored
during normal times. Thus, the SBA’s PPP Ineligibility Rule is invalid
because it contravenes the PPP.

Id. at 2-3. Thus, the district court avoided determining the constitutional issues alleged in
that case, similar or identical to the contentions herein alleged, determining the requested
relief on exclusively statutory grounds, while granting full relief to the Plaintiffs.

62. The second of these cases is Camelot Banquet Rooms, Inc., et al v. United States Small
Business Administration et al, Case No.: 2:20-cv-00601-LA. On the day it as filed, the
Court issued a Temporary Restraining Order, requiring the SBA to administer the
Plaintiff Clubs’ applications and ordering hat the applications be placed in the “queue” so
they would be on equal footing with other businesses whose application had not been
delayed. A copy of the minute entry reflecting the issuance of the TRO is attached hereto
as Exhibit “J.”

63. On May 1, 2020, the Court issued a Decision and Order, granting the Preliminary
Injunction, attached hereto as Exhibit “K.” On constitutional grounds similar or identical
to the contentions herein alleged, infra, the Court ordered:

the SBA and the Secretary of the Treasury...including the SBA’s lending
banks, are preliminarily enjoined from using 13 C.F.R. Sec. 120.110(p) and
the associated SAB Standard Operating Procedures (SOP 50 10 5 (k) Sec.
IlI.A,15) in making eligibility determinations for loans under 15 U.S.C.
Sec. 636(a)(36). By Monday, May 4, 2020, the Administrator of the U.S.
Small Business Administration and the Secretary of the Treasury shall
transmit guarantee authority to the plaintiffs’ lenders so that those lenders
may finish processing the plaintiffs’ applications for PPP loans and
immediately fund the loans.” See Exhibit “K,” p. 33.

64. In both of the above pending cases, Counsel for the governmental Defendants have

vigorously opposed all relief requested by the Plaintiffs and, in the Wisconsin case, have

14
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 15 of 28 PagelD #:173

65.

66.

67.

68.

69.

70.

already filed an appeal before the United States Court of Appeals for the Seventh Circuit
and sought a stay, which was denied by the District Court. The Defendants presently seek
a stay pending appeal before that court, which has been briefed and which is pending
decision.

The funds allocated for PPP loans are being extended on a first-come, first-served basis
until the funds are exhausted, which has previously occurred, and is destined to occur
again unless this Court grants relief to the Plaintiff.

Plaintiff fears that the customs and practices exhibited by the SBA in similar actions, the
nature of the Regulations and the SOP, and the clear delays and obfuscation exhibited by
the SBA in what should be a comparatively simple ministerial process, will cause its
application to be delayed until all PPP loan funds are exhausted, rendering any pending
or later request for judicial relief to be moot.

In fact, the original money funding the SBA PPP benefits, some $349 Billion for
distressed businesses earmarked by Congress for PPP benefits was exhausted, resulting in
the denial of the applications pending when the funds ran out.

The SAB PPP fund was then replenished on April 24, 2020, for another $321 Billion, so
the aspect of funds disappearing as time passes makes this matter ripe for the issuance of
a TRO and subsequent preliminary injunction.

The SOP provides that if the “Lender finds that the Applicant may have a business aspect
of a prurient sexual nature” the lender is to email the SBA for a “final Agency decision
on eligibility.”

Given the pressures and workload placed on the SBA by the CARES Act and the

COVID-19 pandemic, the Plaintiff reasonably fears that no agency decision will be

15
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 16 of 28 PagelD #:174

71.

72.

73.

74.

forthcoming while PPP funds remain, or that the SBA will decide that Plaintiff is not
eligible when there is no time for them to obtain relief while PPP funds still remain.

In the event that Plaintiff is unable to obtain PPP loans, it is quite likely to lack the staff
and/or funds to reopen following the COVID-19 pandemic, resulting in the permanent
ruination of its business, the inability of Plaintiff to engaged in protected First

Amendment activity, the inability of Plaintiff's staff, entertainers, and customers to
continue engaging in or viewing protected First Amendment activity, and the full, final,
and permanent loss of this uncommon venue of expression and live performance for the
benefit of the willing patrons who desire to receive and enjoy such expression in the City
of Chicago and the Northern District of Illinois.

In asserting its First Amendment challenges to the Regulations and SOP, Plaintiff asserts
not only its own rights but also the rights of its employees, and the entertainers who
perform on its premises.

VI. VIOLATIONS OF LAW
COUNT I
Violation of the Free Speech Clause
of the First Amendment to the U.S. Constitution

Plaintiff incorporates by reference paragraphs 1-72 as if fully restated herein.

Statutes that regulate activity based upon the content of the speaker’s speech are
presumptively unconstitutional. Reed v. Town of Gilbert, 135 S. Ct. 2218 at 2226 (2015). A
regulation is content-based if it requires enforcement authorities to examine the content of

the message that is conveyed to determine whether an applicant for PPP benefits shall be

16
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 17 of 28 PagelD #:175

75.

76.

77.

78.

79,

denied, resulting in a loss of benefits for “disaster relief’ that encompasses all affected

small businesses.

When a statute imposes a regulation that is based on the content of the speaker’s speech,
it is of no constitutional significance whether the statute is a complete prohibition or a
limitation. The statute is still presumptively unconstitutional and subject to strict scrutiny.
On their face, the SBA’s regulations and conduct are susceptible to an interpretation that
would deny Plaintiff benefits under the PPP program, presumably on the concept of a
finding that its loans are not eligible for “Businesses that present live performances of a
prurient sexual nature” or derive “directly or indirectly more than de minimis gross
revenue through the sale” of items of a prurient sexual nature.” 13 C.F.R. § 120.110(p) if
“prurient sexual nature” is construed to include performances that apply to a normal and
healthy interest in eroticism and sexuality.

The SBA’s Adult Business Restriction constitutes a content-based speech ban (likely to
cause the permanent cessation of the performances of affected businesses) because, to
enforce it, the SBA must look to the content of Plaintiffs’ speech, here dance.

The SBA does not have a compelling interest to prohibit Plaintiffs’ otherwise eligible
small businesses from obtaining loans under the PPP. In fact, neither the SBA nor the
government of the United States have any legitimate interest at all in denying otherwise
generally-available benefits to businesses merely because they present performances
appealing to a normal and healthy interest in sexuality.

Furthermore, the SBA’s means—a complete prohibition—are not narrowly tailored. Less

intrusive means other than a complete ban do exist.

17
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 18 of 28 PagelD #:176

80.

81.

82.

83.

84.

Accordingly, the SBA’s Restriction found in 13 CF.R. § 120.110(p) is an
unconstitutional content-based speech prohibition.

The statute contemplates that, in the absence of this kind of relief, the current economic
situation will cause the destruction of affected businesses. The policy of the SBA alleged
herein works as a closure of the affected businesses by denying them the kind of
emergency relief extended to virtually all other lawful small, American businesses based
“pure and simple” on the kind of expression they convey and the Defendants intend, on
information and belief in light of the facts and circumstances known to the SBA, the
destruction of the applicant businesses and the cessation of the kind of live entertainment
they provide, to the extent of the power of the SBA to effect.

It is clearly not the intent of Congress in enacting the PPP Program to subsidize or
encourage any particular kind of expression, speech, or business enterprise, but instead to
advance exclusively economic goals, to broadly and boldly advance the aim of saving
essentially all American small businesses and the jobs they provide to working
Americans, without preference, favor, discrimination, selection, or exclusion based on
their expression. In the context of such broad economic relief to the widest segment of
small businesses, it is beyond the constitutional power of Congress to do otherwise, and it
is beyond the power of the Defendants to so regulate.

COUNT I

Violation of the Due Process Clause
of the Fifth Amendment to the U.S. Constitution

Plaintiff incorporates by reference paragraphs 1-72as if fully restated herein.
Under the statute and regulations previously alleged herein, the defendants have been

authorized to create and administer a program of general economic relief, widely

18
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 19 of 28 PagelD #:177

85.

86.

87.

88.

available to a large and nearly universal class of small and medium-sized businesses,
excepting and disparately and adversely excluding only a small, limited, and
fragmentary portion of those businesses.

It is the aim of the program established under the statute and regulations to save and
preserve the operations of a wide and general class of such businesses during the
present pandemic against the sure knowledge that a substantial portion of them, without
such relief, will be unable to survive as viable businesses as a result of the pandemic.
This complaint deals with the adverse and disparate exclusion of Plaintiff, which, on
information and belief, the SBA will deny benefits which will cause the economic
destruction of the Plaintiff's business while assisting the future survival and prosperity
of the large majority of small and medium-sized businesses in the United States which
do not provide similar content of expression.

The defendants, on information and belief, have so accordingly attempted to craft and
engineer their improper and unconstitutional policy of economic exclusion against
adult-oriented entertainment oriented businesses by excluding any such businesses as
may provide what they now call “prurient” products or entertainments, despite the
established meaning of that term in American jurisprudence as a legal term of art in the
law of expression and entertainment, applying only to “shameful or morbid”
presentations, none of which occur at the Admiral.

This result is a content-based discrimination aimed at the economic destruction of such
businesses during a prolonged period during which the Plaintiff is prohibited by law
and government regulation from performing its business of conducting public

performances.

19
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 20 of 28 PagelD #:178

89.

90.

91.

92.

93.

94.

The PPP program here at issue was not intended as a subsidy to any select program or
programs, but as a broad from of relief intended to benefit all businesses of a certain
size unless particularly excluded.

The Due Process Clause of the Fifth Amendment declares that no person shall be
“deprived of life, liberty, or property, without due process of law.” U.S. Const. amend.
V. Included within the Fifth Amendment’s Due Process Clause are the same equal
protection principles contained in the Fourteenth Amendment’s Equal Protection
Clause.

The injury in fact in an equal protection case of this variety is the denial of equal
treatment of Plaintiff and access to the PPP benefits at issue herein because of the
nature of its speech.

SBA’s PPP benefits are available to all businesses, including 501(c)(3) nonprofits,
veterans organizations, and faith based groups. But, on information and belief, the SBA
prevents businesses that engage primarily in “adult” activity from obtaining these loans.
13 C.F.R. § 120.110(p).

Here, the SBA’s Restriction in 13 C.F.R. § 120.110(p) treats differently those who are
exercising their constitutional right to free speech from those who are not. In fact, those
exercising the constitutional rights described herein are completely prohibited from
obtaining these PPP loans. Other small businesses are not.

This is an unconstitutional distinction prohibiting those who exercise fundamental
constitutional rights from obtaining much needed loans while allowing those who do
not exercise fundamental constitutional rights to obtain them. This improperly violates

the equal protection component of the Fifth Amendment’s Due Process Clause.

20
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 21 of 28 PagelD #:179

95.

96.

97.

98.

Like other small businesses that are coping with the economic impact of COVID-19,
Plaintiff is in dire need of an infusion of funds. They are otherwise eligible for loans
through the PPP. The SBA prohibits Plaintiff from obtaining this necessary cash
infusion because Plaintiff exercises its fundamental constitutional rights. This violates
the equal protection component of the Fifth Amendment.
The Equal Protection Clause requires that statutes affecting First Amendment interests
be narrowly tailored to their legitimate objectives.
A complete prohibition of adult-oriented businesses is not narrowly tailored. The
government does not have a legitimate interest during this global pandemic in
preventing small businesses from obtaining much needed cash to cover payroll and
health insurance for their employees just because these small businesses exercise
fundamental constitutional rights.
The Regulations and the SOP violate and are contrary to the First Amendment of the
United States Constitution, on their face and as applied to Plaintiffs, for numerous
reasons including but not limited to:
i. They are impermissible content-based restrictions on expression that do not pass
muster under either strict scrutiny or intermediate scrutiny;
ii. They treat the performances at Plaintiffs’ club as though they were obscene, and in
so doing, fail to conform to the constitutional standards by which obscenity is
defined and regulated;
iii. They violate the doctrine of unconstitutional conditions; and
iv. They are unconstitutionally vague under the vagueness standards for matters

impacting speech and expression.

21
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 22 of 28 PagelD #:180

99. The Regulations and the SOP violate and are contrary to the Fifth Amendment of the
United States Constitution, on their face and as applied to Plaintiff, for numerous reasons
including but not limited to:

a. They treat establishments presenting certain forms of performance dance
entertainment, such as Plaintiff, differently and disparately without lawful
justification from establishments presenting other forms of entertainment or no
entertainment, for no compelling, important, or rational reason;

b. They treat workers at establishments presenting certain forms of performance dance
entertainment, such as those operated by the Plaintiff, differently from workers at
establishments presenting other forms of entertainment or no entertainment, for no
compelling, important, or rational reason;

c. They violate the rights of Plaintiff, its employees, and the entertainers who perform
on its premises under the occupational liberty component of the Fifth Amendment;
and

d. They are impermissibly vague.

88. Because it is clear and unambiguous as to which businesses are eligible for PPP loans
under the CARES Act, including this Plaintiff, the SBA lacked authority to promulgate
regulations with restricted or otherwise “clarified” what businesses were eligible for PPP
Loans.

COUNT II
The Invalidity Of The Regulations And SOP
89. Plaintiff incorporates herein by reference each and every paragraph above as though fully

set forth herein.

22
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 23 of 28 PagelD #:181

90. Because it is clear and unambiguous as to which businesses are eligible for PPP loans

91.

92.

93

94.

under the CARES Act, including the Plaintiff, the SBA and its Administrator lacked
authority to promulgate regulations with restricted or otherwise ‘clarified’ what
businesses were eligible for PPP Loans in the manner the Plaintiffs have done, to the
exclusion of the Plaintiff from those benefits.

The Regulations and the SOP, if understood to exclude businesses providing
entertainment of a nature that appeals to a natural and healthy interest in sex from the
benefits of the PPP Program, fail to serve any legitimate regulatory purpose entrusted to
the SBA or its Administrator regarding the PPP provision of the CARES Act or
otherwise.

The SBA or its Administrator failed to articulate a sufficient regulatory purpose for
promulgating the Regulations or the SOB, either in general or specifically as to the PPP
provisions of the CARES Act insofar as they work to exclude businesses providing

entertainment of a nature that appeals to a natural and healthy interest in sex.

. As a direct and proximate result of the invalid portions of the Regulations and SOP and

the Defendants’ and their delegates’ application of the Regulations and the SOP against
Plaintiff and its interests, Plaintiff, their employees, the entertainers who perform on
Plaintiff's premises, and the general public have suffered and will continue to suffer
irreparable injuries including but not limited to financial ruin, business ruination, and the
permanent loss of an uncommon venue of expression in the City of Chicago and the
Northern District of Illinois.

By their promulgation of the Regulations and Standard Operating Procedures herein

alleged, supra, to the extent that the contents of those Regulations and Standard

23
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 24 of 28 PagelD #:182

95.

96.

Operating Procedures work to exclude businesses providing entertainment that appeals to
a natural and healthy interest in sex from the benefits of the PPP Program, the Plaintiffs
have a) invalidly exceeded their authority to regulate under the CARES Act, b) they have
invalidly and without power to do so defied the manifest intention of Congress expressed
in the enactment of the CARES Act, c) they have acted without valid, germane, or
reasonable findings or determinations of fact and without a constitutionally permissible
purpose, and d) they have otherwise violated the First and Fourteenth Amendments to the
United States Constitution.

Vil. DAMAGES
As a direct and proximate result of the unconstitutional aspects of the Regulations and
SOP related to PPP Loans, and the Defendants’ and their delegates’ application of the
Regulations and the SOP against Plaintiff and its interests, the Plaintiff, Plaintiffs
employees, and the entertainers who perform on Plaintiff's premises have suffered and
will continue to suffer irreparable injuries, including but not limited to financial ruin,
business ruination, and the inability to present protected First Amendment protected
entertainment.
As a direct and proximate result of the invalid portions of these Regulations and SOP and
the Defendants’ and their delegates’ application of the Regulations and the SOP against
Plaintiff and its interests, Plaintiff's employees, and the entertainers who perform on
Plaintiff's premises have suffered and will continue to suffer irreparable injuries including
but not limited to financial ruin and business ruination.

VI. CONDITIONS PRECEDENT

24
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 25 of 28 PagelD #:183

97. All conditions precedent to this action, within the meaning of Rule 9(c), Fed. R. Civ.

98.

99.

100.

Pro., have been performed or have otherwise occurred.

IX. PRAYER FOR RELIEF
WHEREFORE, the Plaintiffs pray that the Court grant judgment against the Defendants
as follows:
Pursuant to 28 U.S.C. §§ 2201 and 2202, declare unconstitutional the Paycheck
Protection Program’s Adult Business Restriction contained in 13 C.F.R. § 120.110(p), as
applied to Plaintiff because the Adult Business Restriction violates the First, Fifth, and
Fourteenth Amendments to the U.S. Constitution.
In the alternative, pursuant to 28 U.S.C. §§ 2201 and 2202, declare that use of the word
“prurient” in any of the regulations at issue herein be construed as having the same
meaning and definition as determined by prior decisions of the United States Supreme
Court, and inapplicable to lawfully operating and licensed Gentlemen’s Clubs presenting
presumptively protected First Amendment dance performances, such as Plaintiff.
Issue orders granting a Preliminary Injunction and Permanent Injunction enjoining
the Defendants, as well as their employees, agent and representatives, including the SBA’s
lending banks, from enforcing or utilizing in any fashion or manner whatsoever, 13 C.F.R. §
120.110(p) and SBA SOP 50 10 5(K), Ch. 2(TD(A)(15) to deny the Plaintiffs loan
applications made pursuant to the Payroll Protection Program of the CARES Act and
otherwise mandating the preservation of sufficient funds to satisfy the PPP Program loan
application of the Plaintiff until such funds are disbursed to it, mandating also that such
funds shall not be distributed or otherwise disbursed to anyone other than the Plaintiff

without the prior Order of this Court;

25
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 26 of 28 PagelD #:184

101. As part of those orders, order the Defendants, as well as their employees, agent
and representatives, to notify, as expeditiously as possible, all SBA lending banks to
immediately discontinue utilizing 13 C.F.R. § 120.110(p) and/or SBA SOP 50 10 5(K),
Ch. 2(IID(A)(15) as criteria for determining PPP loan application eligibility, and to fully
process all PPP loan applications without reference to such regulations and procedures;

102. As a further part of those orders, order the Defendants, as well as their employees,
agent and representatives, including the SBA’s lending banks, to restore Plaintiffs to the
place in the application queue as they were at the time of application in the event that their
applications have already been formally denied, derailed, or paused because of the
challenged regulations and procedures challenged here;

103. Award monetary damages in amounts that will fairly compensate the Plaintiffs for
their injuries; and

104. Award Plaintiffs reasonable attorneys’ fees pursuant to the Equal Access to Justice
Act (““EAJA”), 28 U.S.C. § 2412(d). Award all other relief that this Court deems just and
necessary.

Date: May 15, 2020 Respectfully submitted,

/s/ J.D. Obenberger

J. D. Obenberger

J. D. Obenberger and Associates

20 North Clark Street, Suite 3300

Chicago, IL 60602

Office Telephone 312.558.6420

Cellular Telephone 312.405.6420
obiwan@xxxlaw.net

Admitted to the Trial Bar of this Honorable Court
Attorneys for Plaintiffs

26
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 27 of 28 PagelD #:185

LOCAL COUNSEL

/s/Luke Lirot

 

Luke Lirot, Esq.

Florida Bar Number 714836

LUKE CHARLES LIROT, P.A.

2240 Belleair Road, Suite 190
Clearwater, Florida 33764

Telephone: (727) 536-2100

Facsimile: (727) 536-2110

Attorneys for Plaintiffs
luke2@lirotlaw.com (primary e-mail)
krista@lirotlaw.com (secondary e-mail)

sean@lirotlaw.com (secondary e-mail)
SUBJECT TO ADMISSION PRO HAC VICE

27
Case: 1:20-cv-02807 Document #: 7 Filed: 05/15/20 Page 28 of 28 PagelD #:186

DECLARATION OF GERALYN Q. CECOLA
Pursuant to 28 U.S.C. § 1746, | GERALYN Q. CECOLA, declare as follows:

1. I am over the age of eighteen and am competent and fully qualified and
competent to make this declaration.

2. This declaration is based on my personal knowledge and is made in support
Plaintiffs Amended Complaint for Declaratory and Injunctive Relief, Application for
Temporary Restraining Order, and Motion for Preliminary Injunction.

3. T am the President of ADMIRALTHEATRE INC. an Illinois "S corporation,"
which owns and operates the "Admiral Theatre," located at 3940 West Lawrence Avenue,
Chicago, Cook County, Illinois.

4. I affirm that all allegations contained in the Amended Complaint for
Declaratory and Injunctive Relief, Application for Temporary Restraining Order, and
Motion for Preliminary Injunction are true and correct.

5. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the

laws of the United States that the foregoing is true and correct.

Executed this 13 th day of May. 2020.

Hh lide

Gcralyn Cecola (~
